            Case 1:18-cv-11398-ALC Document 29 Filed 09/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            9/21/20


TOWNSQUARE MEDIA INC. and
TOWNSQUARE NEXT, LLC,                                   CIVIL ACTION NO. 18 Civ. 11398 (ALC)

                                   Plaintiffs,          DEFAULT JUDGMENTAND
              v.                                        PERMANENT INJUNCTION ORDER

JOHN DOE, ET AL.,

                                      Defendants.


         Plaintiffs Townsquare Media Inc. (“Townsquare Media”) and Townsquare Next, LLC

(“Townsquare Next”) (collectively “Townsquare” or “Plaintiffs”), having moved ex parte

against defendants JOHN DOE, JANE DOE or XYZ CORPORATION and OTHER

IDENTIFIED INTERNET DOMAIN NAMES (“Defendants”) for a Temporary Restraining

Order, Seizure Order, Order to Disable Certain Websites, Asset Restraining Order, Expedited

Discovery Order and Order to Show Cause for Preliminary Injunction (the “TRO”) pursuant to

Federal Rule of Civil Procedure 65 and the Trademark Act of 1946, 15 U.S.C. §§ 1051, et seq.,

as amended by the Trademark Counterfeiting Act of 1984, Public Law 98-473 (October 12,

1984), the Anticybersquatting Consumer Protection Act of 1996, Pub. L. 104-153 (July 2, 1996),

and the Prioritizing Resources and Organization for Intellectual Property Act of 2007, H.R. 4279

(October 13, 2008) (the “Lanham Act”), for the reason that Defendants are engaged in an

Internet phishing scam through the unauthorized and unlawful use of Plaintiffs’ trademarks,

(collectively, the “XXL Marks” or “Plaintiffs’ Marks”), which trademarks are owned and

controlled by Plaintiffs to advertise, promote and market , and/or offer for sale services to the

consuming public with the willful and malicious intent to cause confusion as to the source of




                                                    1
4835-6398-9161v.5 0093353-000008
               Case 1:18-cv-11398-ALC Document 29 Filed 09/21/20 Page 2 of 5




Defendants’ purported services, tarnish Plaintiffs’ goodwill and reputation, and defraud the

public.

          The Court having entered the TRO on December 6, 2018;

          Defendants having each been properly served with the Complaint, Summons and TRO,

including notice of the show cause hearing held on December 13, 2018;

          None of the Defendants having appeared at the show cause hearing, filed a response to

 Plaintiffs’ moving papers, answered the Complaint or otherwise pleaded or defended in this

 action;

          The Court having entered a Preliminary Injunction Order (“PI Order”) against Defendants

 on January 3, 2019;

          The Clerk of Court having entered a default against Defendants on August 14, 2019;

          Plaintiffs having moved for final default judgment under Fed. R. Civ. P. 55(b) on April 7,

 2020 by Order to Show Cause for a Default Judgment and Permanent Injunction Order;

          Plaintiffs having served on Defendants the Order to Show Cause for a Default Judgment

 and papers in support of their application on April 7, 2020;

          Defendants having failed to respond to the application for default or appear; and

          The Court having reviewed Plaintiffs’ submissions in support of its application for a

default judgment finds:

          1.       Townsquare owns all right, title and interest in and to the XXL Marks in

connection with Townsquare’s products and services, and Townsquare’s Marks are valid and

protectable and entitled to protection;




                                                   2
4835-6398-9161v.5 0093353-000008
              Case 1:18-cv-11398-ALC Document 29
                                              26 Filed 09/21/20
                                                       04/08/20 Page 3 of 5




         2.        Defendants are using the XXL Marks or any reproduction, counterfeit, copy or

colorable imitation of the XXL Marks in connection with the advertising, offer for sale and/or

sale of services and/or products that are not those of Plaintiffs;

         3.        Defendants are perpetrating a phishing scheme by operating a network of

websites (“Infringing Websites”) set forth in Exhibit A, and email accounts (“Fraudulent

eMail”) set forth in Exhibit B, including, without limitation, domain names and/or email

addresses containing XXL Marks (the “Infringing Uses”);

         4.        Defendants have gone to great lengths to conceal themselves and their ill-gotten

proceeds from Plaintiffs’ and this Court’s detection including by using multiple false identities

and addresses associated with their operations as well as purposely-deceptive contact

information;

         5.        To the best of Plaintiffs’ knowledge, Defendants are not infants, incompetent or in

the military service of the United States;

         6.        Defendants have failed to appear or otherwise defend this action; and

         7.        Defendants continue to establish and operate new Defendants’ Infringing

Websites and Fraudulent eMail to perpetrate their phishing scam; and so the Court:

         HEREBY FINDS that Defendants are liable for federal trademark counterfeiting and

infringement and cyber-squatting under 15 U.S.C. §§ 1114, 1117 and 1125(d)(1) and unfair

competition and false designation of origin under 15 U.S.C. § 1125(a), and this Default

Judgment and Permanent Injunction Order (“Permanent Injunction”) is entered against

Defendants; and

         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, DECREED that Defendants,

including their agents, servants, employees, confederates and any persons acting in concert or



                                                    3
4835-6398-9161v.5 0093353-000008
            Case 1:18-cv-11398-ALC Document 26
                                            29 Filed 04/08/20
                                                     09/21/20 Page 4 of 5




participation with them or third parties providing services used in connection with Defendants’

operations, having actual knowledge of this Permanent Injunction Order by service, actual notice

or otherwise, be, and are, hereby permanently enjoined and restrained from:

    (a)           using the XXL Marks or any reproduction, counterfeit, copy or colorable
          imitation of the XXL Marks in connection with the advertising, offer for sale and/or sale
          of services and/or products that are not those of Plaintiffs; and
    (b)           passing off, inducing or enabling others to sell or pass off any services and/or
          products as and for those of Plaintiffs; and
    (c)           utilizing the Infringing Uses and registering any additional domain names and/or
          email accounts that use or incorporate any of the XXL Marks; and
    (d)           further infringing any of Plaintiffs’ Marks and damaging Plaintiffs’ goodwill; and
    (e)           otherwise competing unfairly with Plaintiffs in any manner.

          AND IT IS FURTHER ORDERED that in accordance with this Court’s inherent

equitable powers and its power to coerce compliance with its lawful orders, in the event

Plaintiffs identify any new Infringing Websites, Infringing Domain names, and/or Fraudulent

eMail accounts (“Supplemental Accounts”) registered or operated by any Defendant for the

purpose of Infringing Uses, Plaintiffs shall have the ongoing authority to request from this Court,

by way of declaration, an amendment to this Order or issuance of a supplemental order for the

purpose of disabling such Supplemental Accounts; and

           ORDERED that, in accordance with 15 U.S.C. § 1116(a) and this Court’s inherent

 equitable power, the domain name registries, including but not limited to the registries listed in

 Exhibit A hereto, and/or the individual registrars (including but not limited to GoDaddy.com,

 and Tucows, Inc.) holding or listing one or more of the domain names used in conjunction with

 the Infringing Websites and/or the Infringing Domain Names shall transfer the domain names

 associated with Defendants’ Infringing Websites, set forth in Exhibit A hereto, to Plaintiffs’

 ownership and control, including, inter alia, by changing the registrar of record to the registrar




                                                  4
4835-6398-9161v.5 0093353-000008
            Case 1:18-cv-11398-ALC Document 29 Filed 09/21/20 Page 5 of 5




 of Plaintiffs’ choosing, unless Plaintiffs request that such domain names be held and/or released

 rather than transferred; and it is further

           ORDERED that, in accordance with 15 U.S.C. § 1116(a) and this Court’s inherent

 equitable power, email service providers, including but not limited to Google, providing email

 accounts used in conjunction with the Infringing Uses shall cease service of Fraudulent eMail

 accounts, including those set forth in Exhibit B hereto; and it is further

         ORDERED that the bond posted by Plaintiff is hereby released; and it is finally

         ORDERED that this Court shall retain jurisdiction over the parties and the subject matter

of this litigation for the purpose of interpretation and enforcement of this Permanent Injunction.



Dated:             September 21, 2020
                   New York, New York



                                              ____________________________________
                                              Hon. Andrew L. Carter, Jr.
                                              UNITED STATES DISTRICT JUDGE




                                                 5
4835-6398-9161v.5 0093353-000008
